881 F.2d 1077
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.M & B CONTRACTING CORPORATION, Respondent.
No. 89-5673.
United States Court of Appeals, Sixth Circuit.
Aug. 9, 1989.
SUPPLEMENTAL JUDGMENT ENFORCING AN ORDER OF THE NATIONALLABOR RELATIONS BOARD

1
Before:  MERRITT and KENNEDY, Circuit Judges;  and WALINSKI, Senior District Judge*


2
This Court having on July 7, 1981, entered its judgment enforcing in full the backpay provision of the Order of the National Labor Relations Board, the Board, on December 22, 1988, issued its Order fixing the amount of backpay due the discriminatee and having thereafter applied to this Court for summary entry of a supplemental judgment specifying the amount of backpay due:


3
IT IS HEREBY ORDERED AND ADJUDGED that the settlement agreement executed by Robert Williamsen in consideration of M & B Contracting Corporation's payment of $10,000 to him as full satisfaction of his backpay claim in this proceeding is approved.


4
IT IS FURTHER ORDERED that so much of the backpay specification as pertains to Robert Williamsen's loss of earnings be dismissed.



*
 The Honorable Nicholas J. Walinski, U.S. Senior District Judge for the Northern District of Ohio, sitting by designation